Citation Nr: 0937869	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-13 491	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a pancreatic tumor, 
to include as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident secondary to service-connected Type 
II diabetes mellitus.  

3.  Entitlement to service connection for a heart disorder 
secondary to service-connected Type II diabetes mellitus.  

4.  Entitlement to service connection for lipomas to the arms 
and body.

5.  Entitlement to an initial disability rating greater than 
20 percent for Type II diabetes mellitus.

6.  Entitlement to special monthly compensation by reason of 
regular aid and attendance or by reason of being housebound.  

7.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia. 


FINDINGS OF FACT

1.  The Veteran (appellant) in this case served on active 
duty from March 1967 to May 1970.

2.  On September 21, 2009, the Board was notified by the RO 
in Atlanta, Georgia, that the appellant died in April 2008. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The appeal is dismissed.




		
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


